Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
 

Response to Arguments

Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 5-9, the applicant asserts that “the cited prior art references do not support an obviousness rejection of amended independent claim 15. Likewise, the cited prior art references do not support an obviousness rejection of amended independent claims 17-19, which recite substantially similar limitations. Claims 16 and 20 are patentable over Kang and Hwang at least by virtue of their dependence. Accordingly, withdrawal of this rejection is respectfully requested.” Examiner respectively disagrees. 
As further indicated by par. 42 of HWANG, “base station 201 provides assistant information that include parameters related to interfering signals to UE 211. Upon receiving the related parameters, UE 211 is then able to perform interference cancellation via interference canceller 214 to cancel the contribution of the interfering signals accordingly… UE 211 (e.g., the near-user) is able to estimate a far-user channel by means of separate DM-RS symbols or by blind decoding of the far-user precoder for superposed signal using CRS under a MUST scheme when different precoders are applied to the near-user and far-user”, which would indicating the base station provide the parameters or resource setting information to indicate the different precoders in-order for the UE to decoding the supposed signal for CSI feedback as in par. 6 and as further indicated by par. 52, “The near-user can decide whether to believe different precoders are applied to superposed signals based on some additional information, for example, the ratio between the received powers on the signaled precoder and on the detected precoder”. Therefore, HWANG teaches “wherein the resource setting includes information that indicates that precoders applied to the CSI-RSs in the CSI-RS transmission are different” and thus it would have been obvious for one of ordinary skill in the art to combine KANG and HWAGN to teach the claims. 
The rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al. (US 20210084640 as supported by provisional 62454000 filed on 02/02/2017) in view of HWANG et al. (US 20160337018).

Regarding claim 15, KANG et al. (US 20210084640 as supported by provisional 62454000) teaches a user equipment (UE) in communication with a base station (BS) in a wireless communication system (fig. 8), the UE comprising: 
a receiver that receives, from the BS, a Channel State Information (CSI) report setting including time-domain behavior of CSI reporting that designates aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE); and 
a processor that performs the CSI reporting based on the aperiodic, periodic, or semi- persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE), 
wherein the CSI reporting setting includes a higher layer parameter codebook information that includes information indicating at least a codebook applied in the UE in accordance with a number of antenna ports (par. 187, the CSI fed back by the UE includes channel quality information (CQI), a precoding matrix index (PMI), and a rank indicator (RI). Hereinafter, CQI feedback, PMI feedback, and RI feedback will be described in detail; par. 192, CSI PMI/RI feedback configuration…the PMI codebook…fed back by the UE… Nt represents the number of transmission antenna ports…the size of the PMI codebook is defined regardless of the number of transmission layers. In this case, R, the number of transmission layers coincides with a rank value of the precoding matrix (Nt.times.R matrix); table 7 PMI feedback type through higher layer configured),
wherein when the aperiodic CSI-RS is designated, the periodic CSI reporting and the semi- persistent CSI reporting is not selected (fig. 8, par. 223, a transmission period of the CSI-RS may be configured to be equal to or smaller than (i.e., so that CSI-RS transmission is more frequently performed than the CSI reporting) the CSI reporting period… a method for configuring the aperiodic CSI-RS transmission to be performed more frequently than the CSI reporting may also be considered);
wherein the receiver receives a resource setting of CSI-RSs transmission (table 7, par. 197, When the aperiodic CSI feedback is triggered in the LTE system, a PUSCH CSI reporting mode as to what information the UE should feed back may be defined as shown in Table 7. In this case, the PUSCH CSI reporting mode in which the UE will operate may be indicated through a higher layer signaling (i.e., a higher layer message));
However, KANG does not teach wherein the resource setting includes information that indicates that precoders applied to the CSI-RSs in the CSI-RS transmission are different.
But, HWANG in a similar or same field of endeavor teaches wherein the resource setting includes information that indicates that precoders applied to the CSI-RSs in the CSI-RS transmission are different (par. 6, 40, 44; par. 42, base station 201 provides assistant information that include parameters related to interfering signals to UE 211. Upon receiving the related parameters, UE 211 is then able to perform interference cancellation via interference canceller 214 to cancel the contribution of the interfering signals accordingly… UE 211 (e.g., the near-user) is able to estimate a far-user channel by means of separate DM-RS symbols or by blind decoding of the far-user precoder for superposed signal using CRS under a MUST scheme when different precoders are applied to the near-user and far-user; par. 52, 56, The near-user can decide whether to believe different precoders are applied to superposed signals based on some additional information, for example, the ratio between the received powers on the signaled precoder and on the detected precoder).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of KANG to indicating different precoders.
The motivation to improve performance in user channel distribution, interfering condition (HWANG par. 6).

Regarding claim 16, KANG et al. (US 20210084640 as supported by provisional 62454000) teaches the UE according to claim 15, wherein when the aperiodic CSI-RS is designated, the semi- persistent CSI reporting is not selected (fig. 8, par. 223, a transmission period of the CSI-RS may be configured to be equal to or smaller than (i.e., so that CSI-RS transmission is more frequently performed than the CSI reporting) the CSI reporting period… a method for configuring the aperiodic CSI-RS transmission to be performed more frequently than the CSI reporting may also be considered).

Regarding claim 17, KANG et al. (US 20210084640 as supported by provisional 62454000) teaches a method of acquiring Channel State Information (CSI) in a wireless communication system (fig. 8), the method comprising: 
transmitting, from a Base Station (BS) to a User Equipment (UE), a CSI reporting setting including time-domain behavior of CSI reporting that designates aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE); and 
performing, with the UE, the CSI reporting based on the aperiodic, periodic, or semi- persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE), 
wherein the CSI reporting setting includes a higher layer parameter codebook information that includes information indicating at least a codebook applied in the UE in accordance with a number of antenna ports (par. 187, the CSI fed back by the UE includes channel quality information (CQI), a precoding matrix index (PMI), and a rank indicator (RI). Hereinafter, CQI feedback, PMI feedback, and RI feedback will be described in detail; par. 192, CSI PMI/RI feedback configuration…the PMI codebook…fed back by the UE… Nt represents the number of transmission antenna ports…the size of the PMI codebook is defined regardless of the number of transmission layers. In this case, R, the number of transmission layers coincides with a rank value of the precoding matrix (Nt.times.R matrix); table 7 PMI feedback type through higher layer configured), and 
wherein when the aperiodic CSI-RS is designated, the periodic CSI reporting and the semi- persistent CSI reporting is not selected (fig. 8, par. 223, a transmission period of the CSI-RS may be configured to be equal to or smaller than (i.e., so that CSI-RS transmission is more frequently performed than the CSI reporting) the CSI reporting period… a method for configuring the aperiodic CSI-RS transmission to be performed more frequently than the CSI reporting may also be considered);
wherein the UE receives a resource setting of CSI-RSs transmission (table 7, par. 197, When the aperiodic CSI feedback is triggered in the LTE system, a PUSCH CSI reporting mode as to what information the UE should feed back may be defined as shown in Table 7. In this case, the PUSCH CSI reporting mode in which the UE will operate may be indicated through a higher layer signaling (i.e., a higher layer message));
However, KANG does not teach wherein the resource setting includes information that indicates that precoders applied to the CSI-RSs in the CSI-RS transmission are different.
But, HWANG in a similar or same field of endeavor teaches wherein the resource setting includes information that indicates that precoders applied to the CSI-RSs in the CSI-RS transmission are different (par. 6, 40, 44; par. 42, base station 201 provides assistant information that include parameters related to interfering signals to UE 211. Upon receiving the related parameters, UE 211 is then able to perform interference cancellation via interference canceller 214 to cancel the contribution of the interfering signals accordingly… UE 211 (e.g., the near-user) is able to estimate a far-user channel by means of separate DM-RS symbols or by blind decoding of the far-user precoder for superposed signal using CRS under a MUST scheme when different precoders are applied to the near-user and far-user; par. 52, 56, The near-user can decide whether to believe different precoders are applied to superposed signals based on some additional information, for example, the ratio between the received powers on the signaled precoder and on the detected precoder).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of KANG to indicating different precoders.
The motivation to improve performance in user channel distribution, interfering condition (HWANG par. 6).  

Regarding claim 18, KANG et al. (US 20210084640 as supported by provisional 62454000) teaches a Base Station (BS) in communication with user equipment (UE) in a wireless communication system (fig. 8), the BS comprising: a processor that designates aperiodic, periodic, or semi-persistent as time-domain behavior in a Channel State Information (CSI) reporting setting (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE); and a transmitter that transmits the CSI reporting setting to the UE such that the UE performs CSI reporting based on the aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE), wherein the CSI reporting setting includes a higher layer parameter codebook information that includes information indicating at least a codebook applied tin the UE in accordance with a number of antenna ports (par. 187, the CSI fed back by the UE includes channel quality information (CQI), a precoding matrix index (PMI), and a rank indicator (RI). Hereinafter, CQI feedback, PMI feedback, and RI feedback will be described in detail; par. 192, CSI PMI/RI feedback configuration…the PMI codebook…fed back by the UE… Nt represents the number of transmission antenna ports…the size of the PMI codebook is defined regardless of the number of transmission layers. In this case, R, the number of transmission layers coincides with a rank value of the precoding matrix (Nt.times.R matrix); table 7 PMI feedback type through higher layer configured);
wherein the UE receives a resource setting of CSI-RSs transmission (table 7, par. 197, When the aperiodic CSI feedback is triggered in the LTE system, a PUSCH CSI reporting mode as to what information the UE should feed back may be defined as shown in Table 7. In this case, the PUSCH CSI reporting mode in which the UE will operate may be indicated through a higher layer signaling (i.e., a higher layer message));
However, KANG does not teach wherein the resource setting includes information that indicates that precoders applied to the CSI-RSs in the CSI-RS transmission are different.
But, HWANG in a similar or same field of endeavor teaches wherein the resource setting includes information that indicates that precoders applied to the CSI-RSs in the CSI-RS transmission are different (par. 6, 40, 44; par. 42, base station 201 provides assistant information that include parameters related to interfering signals to UE 211. Upon receiving the related parameters, UE 211 is then able to perform interference cancellation via interference canceller 214 to cancel the contribution of the interfering signals accordingly… UE 211 (e.g., the near-user) is able to estimate a far-user channel by means of separate DM-RS symbols or by blind decoding of the far-user precoder for superposed signal using CRS under a MUST scheme when different precoders are applied to the near-user and far-user; par. 52, 56, The near-user can decide whether to believe different precoders are applied to superposed signals based on some additional information, for example, the ratio between the received powers on the signaled precoder and on the detected precoder).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of KANG to indicating different precoders.
The motivation to improve performance in user channel distribution, interfering condition (HWANG par. 6). 


Regarding claim 19, KANG et al. (US 20210084640 as supported by provisional 62454000) teaches a wireless communication system (fig. 8) comprising: a user equipment (UE) and a base station (BS), the UE comprising: a receiver that receives, from the BS, a Channel State Information (CSI) report setting including time-domain behavior of CSI reporting that designates aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE); and a first processor that performs the CSI reporting based on the aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE), the BS comprising: a second processor that designates aperiodic, periodic, or semi-persistent as time- domain behavior in the Channel State Information (CSI) reporting setting (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE); and a transmitter that transmits the CSI reporting setting to the UE such that the UE performs CSI reporting based on the aperiodic, periodic, or semi-persistent (par. 216, The base station may request periodic CSI reporting, semi-persistent CSI reporting, and/or aperiodic CSI reporting to the UE), wherein the CSI reporting setting includes a higher layer parameter codebook information that includes information indicating at least a codebook applied tin the UE in accordance with a number of antenna ports (par. 187, the CSI fed back by the UE includes channel quality information (CQI), a precoding matrix index (PMI), and a rank indicator (RI). Hereinafter, CQI feedback, PMI feedback, and RI feedback will be described in detail; par. 192, CSI PMI/RI feedback configuration…the PMI codebook…fed back by the UE… Nt represents the number of transmission antenna ports…the size of the PMI codebook is defined regardless of the number of transmission layers. In this case, R, the number of transmission layers coincides with a rank value of the precoding matrix (Nt.times.R matrix); table 7 PMI feedback type through higher layer configured), and wherein when the aperiodic CSI-RS is designated, the periodic CSI reporting and the semi-persistent CSI reporting is not selected (fig. 8, par. 223, a transmission period of the CSI-RS may be configured to be equal to or smaller than (i.e., so that CSI-RS transmission is more frequently performed than the CSI reporting) the CSI reporting period… a method for configuring the aperiodic CSI-RS transmission to be performed more frequently than the CSI reporting may also be considered);
wherein the receiver receives a resource setting of CSI-RSs transmission (table 7, par. 197, When the aperiodic CSI feedback is triggered in the LTE system, a PUSCH CSI reporting mode as to what information the UE should feed back may be defined as shown in Table 7. In this case, the PUSCH CSI reporting mode in which the UE will operate may be indicated through a higher layer signaling (i.e., a higher layer message));
However, KANG does not teach wherein the resource setting includes information that indicates that precoders applied to the CSI-RSs in the CSI-RS transmission are different.
But, HWANG in a similar or same field of endeavor teaches wherein the resource setting includes information that indicates that precoders applied to the CSI-RSs in the CSI-RS transmission are different (par. 6, 40, 44; par. 42, base station 201 provides assistant information that include parameters related to interfering signals to UE 211. Upon receiving the related parameters, UE 211 is then able to perform interference cancellation via interference canceller 214 to cancel the contribution of the interfering signals accordingly… UE 211 (e.g., the near-user) is able to estimate a far-user channel by means of separate DM-RS symbols or by blind decoding of the far-user precoder for superposed signal using CRS under a MUST scheme when different precoders are applied to the near-user and far-user; par. 52, 56, The near-user can decide whether to believe different precoders are applied to superposed signals based on some additional information, for example, the ratio between the received powers on the signaled precoder and on the detected precoder).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HWANG in the system of KANG to indicating different precoders.
The motivation to improve performance in user channel distribution, interfering condition (HWANG par. 6). 

Regarding claim 20, KANG teaches the UE according to claim 15, wherein trigger information for the CSI reporting is indicated to the UE via downlink control information (DCI) (par. 197, the base station triggers the aperiodic CSI feedback through a downlink control channel such as a Physical Downlink Control Channel (PDCCH)/enhanced PDCCH (ePDCCH)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YANG et al. (US 20140086285) teaches each PMI-RS having a different precoder selected by eNodeB as described herein. Also two PMI-RS index mapping tables corresponding to rank 1 and rank 2 may be configured separately for the UE by the network element (eNB) as illustrated in Tables 1 and 2, and signaled by the eNB to the UE, e.g., using RRC signaling (par. 87).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        10/19/2022